I114th CONGRESS2d SessionH. R. 6165IN THE HOUSE OF REPRESENTATIVESSeptember 26, 2016Mr. McNerney introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo require the Federal Communications Commission to take action relating to promoting broadband Internet access service for veterans. 
1.Short titleThis Act may be cited as the Improving Broadband Access for Veterans Act of 2016.  2.Rulemaking relating to promoting broadband internet access service for veterans (a)DefinitionsIn this section— 
(1)the term broadband Internet access service has the meaning given the term in section 8.2 of title 47, Code of Federal Regulations, or any successor thereto; and  (2)the term veteran has the meaning given the term in section 101 of title 38, United States Code.  
(b)RulemakingNot later than 90 days after the date of enactment of this Act, the Federal Communications Commission shall release a notice of inquiry relating to examining and promoting broadband Internet access service for veterans, in particular low-income veterans and veterans residing in rural areas.  